DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (US 2019/0173616) (hereinafter Xiong).
Re claim 1, Xiong discloses:
“generating, from information bits, a modulated signal” (Fig. 1, element 114; Fig. 3, element 310; para. 0024, 0031); 
“spreading the modulated signal using a spreading code to provide a spread data signal” (Fig. 1, element 118, Fig. 3, element 318; para. 0032, 0047”; 
“processing the spread data signal through a randomization” (Fig. 1, element 122; Fig. 3, element 318; para. 0033, 0048) and 
“transmitting an orthogonal frequency division multiplexing (OFDM) signal based on an output of the processing, and wherein the randomization processes the spread data using a scramble code or an interleaver, the scramble code or the interleaver being cell-specific or user-grouped.” (para. 0018, 0035, 0049).
Re claim 20, see corresponding claim 1 above.
Re claim 3, Xiong further discloses “performing resource mapping after the processing the spread data signal and before the transmitting the OFDM signal” in para. 0043, 0044, 0047, Fig. 1, 3.
Re claim 9, Xiong further discloses “wherein the transmitting the OFDM signal includes applying an inverse fast Fourier transform (IFFT) algorithm to the output of the processing” in para. 0018, 0044; Fig. 1, 3.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taherzadeh Boroujeni et al. (US 2019/0013906) (hereinafter Taherzadeh).
Re claim 10, Taherzadeh discloses:
“generating, from information bits, a modulated signal” (para. 0088, 0091; Fig. 6); 
“performing a Discrete Fourie Transform (DFT) operation to the modulated signal to provide a transformed signal” (para. 0092; Fig. 6); 
“spreading the transformed signal using a spread code” (para. 0017, 0093; wherein Taherzadeh discloses the “transformed signal” can be with or without “spreading”)
“transmitting an output of the spreading, and wherein the spread code is a sparse spreading code including zeros or a non-sparse spreading code having no zeros” (para. 0005,0022, 0025, 0049, 0059, 0065, 0067, 0074).
Re claim 11, Taherzadeh further implies the teaching of “wherein the modulated signal is generated in a multiple-branch transmitter system” in Fig. 7, 6, 3, 2.
Re claim 12, Taherzadeh further discloses “performing resource mapping after the spreading the transformed signal” in para. 0093.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Park et al. (US 2019/0312691) (hereinafter Park).
Re claim 2, Xiong discloses almost all claimed subject matter in claim 2, as stated above, except for “wherein the modulated signal is generated in a multiple-branch transmitter system”.
Park, in same field of endeavor, discloses such claimed subject matter in Fig. 8, para. 0089, 0092.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have optionally incorporated the utilization of “multiple-branch” of Park into Xiong for at least the benefit of enabling concurrent modulation and spreading (Park, para. 0092).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh in view of Xiong.
Re claim 19, Taherzadeh discloses almost all claimed subject matter of that in claim 19, as stated above, except for “wherein the transmitting the output of the spreading includes applying an inverse fast Fourier transform (IFFT) algorithm to the output of the spreading”.
Xiong, in similar filed of endeavor, discloses such claimed subject matter is rather well-known in the art (i.e. OFDM) in Fig. 1, 3; para. 0043, 0044, 0047.
Even though Taherzadeh does not explicitly disclose the above claimed subject matter, it would have been within the knowledge of one skilled in the art at the time of the filing to have incorporated the well-known teaching from Xiong into Taherzadeh for transmission of OFDM signal and predictable result would have been expected.
Allowable Subject Matter
Claims 4-8, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bayesteh et al. (US 2020/0091962)
Lei et al. (US 2020/0077402)
Herath et al. (US 2020/0092057)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAC V HA/           Primary Examiner, Art Unit 2633